Title: From Thomas Jefferson to William Pelham, 12 July 1808
From: Jefferson, Thomas
To: Pelham, William


                  
                     Washington July 12. 08.
                  
                  Th: Jefferson presents his compliments to mr Pelham and his thanks for the system of the notation of sounds which he has been so kind as to send him, and which he will certainly peruse with pleasure at the first leisure moment. strongly sensible of the importance of a reformation in the notation of the sounds of the English language, he yet despairs of it but in a small and slow way. Voltaire was all his life changing an o into an a in the word Français and others analogous to it, and yet has succeeded but partially.   Th:J. observes among the books for sale by mr Pelham ‘an essay on the human character of Jesus Christ by Wm. Austin’ which he has heard well spoken of. if he will be so kind as to forward him a copy of it with a note of the price, he will take to have it remitted with thanks.
               